internal_revenue_service department of the treasury dollar_figure washington dc oom a x person to contact telephone number reter reply to op e eo t date ‘dec employer_identification_number key district legend a b c d e o fo g h i j k l m n p dear sir or madam this is in reply to your request for rulings as to the consequences of several proposed transactions on your exempt status under sec_501 c your status as other than a private_foundation under sec_509 of the internal_revenue_code and of the code facts is exempt from federal_income_tax under sec_501 c a non-private foundation under sec_509 a and is the sole member of which facilities and provide health care and related_services to the community a a group of nonstock exempt corporations is also the sole stockholder of certain stock in the aggregate operate two acute care hospital is a ohara logat aa w ues ar ‘ corporations engaged in businesses and activities related to the delivery of health care and related_services in the community b is exempt from federal_income_tax under sec_501 c and b a iii of the code and is other than a private_foundation under sec_509 care services to the community through the operation of an acute care hospital b s sole corporate member is i from federal_income_tax under sec_501 controlling_organization of providers and related businesses a nationwide group of health care b is not related to a or any of an organization that is exempt b delivers health its affiliates of the code is the i a is the sole member of the following nonstock corporations of the code is other than a and b a iii and b and is the beneficiary of the proceeds of a iii and is the beneficiary of the is other than a private_foundation under sections c which operates an acute care hospital is exempt from federal_income_tax under sec_501 private_foundation under sec_509 of the code outstanding tax-exempt_bonds d which operates an acute care hospital is exempt from federal_income_tax under sec_501 a proceeds of outstanding tax-exempt_bonds f which provides home health care and hospice services is exempt from federal_income_tax under sec_501 foundation under sec_509 medical_care facilities and contracts for the provision of health services is exempt from federal_income_tax under sec_501 a and g which holds title to certain real_estate and is exempt from federal_income_tax under sec_501 c nonstock entity and they are collectively referred to as the nonstock entities and is other than a private_foundation under section is referred to herein individually as of the code e which manages and is other than a private each of and g e f dbd a f d a is and e a supporting_organization within the meaning of section a’ articles of a with respect to each of amendment and restatement provide that the purpose of a operate exclusively for the benefit of of and to carry out the purposes of supervising monitoring reviewing coordinating and planning the operations of c consistent with a ruling letter issued in by the service a‘s charter requires that at least two of the members of a’s board_of directors must be members of the board_of directors of c members of the board_of directors of d of a's board_of directors must be directors of at least two of the members of a s board_of directors must be to perform the functions d and f individually and collectively a became the sole member of a member of the board_of and at least one member by managing in and f f and to is e d e e h a t t o consistent with the letter_ruling a’s charter was amended to provide that at least one member of a’s board must be a member of the f board_of directors a is the sole stockholder of the following stock corporations l which along with another non-profit tax-exempt local hospital holds a interest in a joint_venture that provides management services to physician practices and hospitals m which along with b another non-profit tax-exempt local hospital and physicians holds an interest in a corporation that delivers primary care health services through physician employees n which operates a medical office building and p which acquires owns sells and deals with investments and ownership interests in medical practices health care related businesses and other types of businesses entities is referred to herein individually as entity and they are collectively referred to entities each of these a stock as the stock h a also is the sole member of h an organization that raises d and is exempt under sec_501 a supporting_organization for each of c consistent with a ruling letter issued by the service in and e a non-private foundation pursuant to sec_509 and manages funds as f is code h's charter requires that at least two of the members of h’s board_of directors must be members of the board_of directors of c at least-two of the members of h’s board_of directors must be members of the board_of directors of d member of h’s board_of directors must be directors of e consistent with the letter_ruling h's charter was amended to provide that at least one member of h's board must be of the f board_of directors in a became the sole member of f and and at least one of the code a member of the board_of a member of the the applicant believes that the community needs a new full-service medical campus including a new hospital facility to replace the outmoded and inefficient hospital facility currently being operated by only hospital in its service community a 120-bed acute care hospital and an ambulatory care center the medical campus a medical office building currently exists at that site beds to the new medical campus will place these services within the geographic area which contains the highest concentration of persons in need of these services the relocation of obstetric services and pediatric the hospital operated by c proposes to construct is the a b and the nonstock entities have determined that it is in the best interests of the community and in furtherance of their respective exempt purposes to combine their for a and b respective resources to expand the availability of health care to the indigent in the community formation of j to oversee and monitor the delivery of health care to the community including the construction and operation of the medical campus and will not elect to be treated as purposes accordingly a and b propose the a corporation for federal tax a limited_liability_company j will be formed as j’s purposes specifically include carrying out the charitable missions of both a and b purposes and objectives with respect to advancing and supporting the health care needs of the community a and b intend that j will support and facilitate the development financing and construction of the medical campus in a timely and efficient manner in furtherance of j's in exchange for its membership interest in j and pursuant to a contribution agreement between a and b agreement b will contribute dollar_figure million to j funds will be directly applied to the development and construction of the medical campus medical campus through j to the construction of the medical campus requested herein b will lend the funds pursuant to an interim financing_arrangement the contribution all of these the investment of b in the pending the rulings is integral to the financing necessary pursuant to the contribution agreement a will contribute prior to a’s contribution the nonstock entities its stock interests in the stock entities to j and j will become the sole member of the nonstock entities collectively the contribution in exchange for which a will receive a membership interest in j and or the stock entities will transfer dollar_figure million to a and or h after a’s contribution has been made j will have the authority to appoint the directors of the nonstock entities and the stock entities subject_to the integrated board representation requirements discussed above sole member will continue to be a supporting_organization to c h will remain separate from j h will continue to serve as f and e its a d a on a periodic basis the revenues of each nonstock entity the available cash will be at the end of each calendar_year j's and each stock entity over and above its costs and expenses necessary for operation distributed to j available cash will be shared between a and b value of a’s contribution is dollar_figure million contemplated that a will own an percent interest in j will own a determined to value the a contribution as part of the ongoing operation of j and after the opening of the proposed new nevertheless a and b have percent interest thus it is the anticipated and b i w - d c o c o c d e e f when j is hospital rather than upon the formation of j determined through an independent appraisal to have a value of the sum of the dollar_figure million agreed initial dollar_figure million ie value of the a contribution and the cash contribution of b or more a and b will share the available cash of b on the basis of their percent and percent ownership interests until that time however b will be entitled to a distribution of percent on its contribution to the extent j has available cash is not enough available cash in j then the percent distribution to b will accumulate available cash in j in excess of the amount needed to pay such distribution to b will be distributed to a also during such period any if there a consistent with its exempt purposes of enhancing the d f and e delivery of health care services to the community and providing support to its supported organizations within the meaning of sec_509 will continue to provide funds and other assets to a will be contributed back to or used for the benefit of the nonstock entities for use in furtherance of the purposes of a and the nonstock entities a also will continue to provide oversight through maintaining its own board made up of community members and by selecting approximately percent of j board's members similarly all of the funds distributed from the j to b will be used by b in furtherance of its exempt purposes all of the funds distributed from j to in order to protect the interests of the community a and b have determined that a should have the right to acquire b’s interest in j during the first two years of j upon the occurrence of by b with an entity that substantial health care related business in k with j's a’s in the community is not exempt or a deadlock at j’s board level or a merger and the nonstock entities’ delivery of health care and thereafter does not have competes a and b will be the only members of j j will have a governing board with members representing both a and b will serve on the board b will be entitled to appoint percent of the board members and the remaining board members approximately percent will be appointed by a ceo of j will be the current president ceo of a that unless otherwise determined by j’s board the ceo and other senior management personnel of j and the nonstock entities will be employed and other management services will be provided by a the initial is expected j's ceo it the board_of j generally will act by majority vote of its members affirmative vote of nevertheless certain actions will require the a majority of the a directors and the s c t s o f f u affirmative vote of duly called meeting a majority of the b directors present at a and d borrowed the proceeds of tax-exempt_bonds to finance a bond issue which was tax-exempt one of the borrowings was from the facilities at c and d proceeds of that additional tax-exempt_bonds will be issued the new bonds the proceeds of which will be used to finance a portion of the cost of the acquisition and construction of the medical campus and to refinance in whole or the prior tax exempt debt group with respect to these additional tax-exempt_bonds not alter the respective obligations of and d with respect to these borrowings nor will it be part of the obligated group with respect to the additional bonds in part borrowings made from c and d will constitute an obligated j will is expected it a and b will to the extent legally permissible collaborate j will oversee such collaboration with regard to managed care contracting and participate in each other’s networks and contracts related to the delivery of health care and related_services but actual collaborative activities with respect to managed care contracts will be conducted by c b will participate in j through its appointed board members but will not be actively involved with the operations of j provide ancillary services such as corporate management to a j that j will enhance the quality of the community dg also will serve as the vehicle that supports and furthers the common and unifying health care missions of a and b the nonstock entities or the stock entities and b themselves in the community and access to health care in and b will not is intended d it requested ruling sec_1 a‘s and h’s exempt status under sec_501 the code and the non-private foundation status of each under a of the code will not be adversely affected by or be deemed to receive unrelated_business_taxable_income or debt-financed_income under sec_511 through of the code with respect to and neither a nor h will have any of the following of a b the transfer of entities and or the stock entities to a and or h prior to the formation of j dollar_figure million from the nonstock the formation of j by a and b initial contributions to j by a and b pursuant to the contribution agreement a’s and b’s receipt of the making of the their respective membership interests in b making of future contributions by a or b to j the participation of a and b in j as contemplated in the operating_agreement the and c d e f the substitution of j as the sole corporate member of each nonstock entity and as the sole stockholder of each stock entity transfers of cash or assets from j to the nonstock entities or stock entities distributions of cash or assets from the nonstock entities to j and subsequent distributions of such cash or assets by j to a and b additional contributions of cash or assets from a or b to g of the code of the code and its status as a non-private foundation under section b‘s exempt status under sec_501 its status a sec_509 organization under sec_170 a iii code will not be adversely affected by have or be deemed to receive unrelated_business_taxable_income or debt-financed_income under sec_511 through of the code with respect to the matters described in subparagraphs a above a hospital of the in ruling_request and it will not f - d's f's of the code and e’ exempt status under section f's of the code g's exempt status under section and e’ status as of the code c’s c's d's c sec_501 non-private foundations under sec_509 a organizations under sec_170 i a iii code will not be adversely affected by entity will have business taxable_income or debt-financed_income under sec_511 through of the code with respect to the matters described in subparagraphs a through f ruling_request above and 's and d’s status as hospital or be deemed to receive unrelated of the or and no nonstock law and analysis sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided that no part of the corporation's net_earnings inures to the benefit of any private share holder or individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense of health has long been recognized as a charitable purpose restatement second of trusts sec_368 sec_372 scott on trusts sec_368 sec_372 revrul_69_545 c b the promotion see rev the revenue_ruling requires all relevant facts and rul establishes the community benefit standard which focuses on a number of factors indicating the operation of a hospital benefits the community rather than serving private interests circumstances to be weighed in each case public rather than private interests if the hospital is controlled by a board composed of independent civic leaders has an open medical staff and an active open and accessible emergency room of the revenue_ruling indicate that a hospital serves the the facts in situation rev_rul rul an unrelated for-profit entity of the ruling concludes that the hospital situation explicitly a the tax-exempt the limited_liability_company and i r b approves formation of a limited_liability_company which is partnership for federal tax purposes by an exempt hospital organization although in that ruling the other limited_liability_company member is situation organization's principal activity continues to be the provision of hospital care even when such activities are conducted through a limited_liability_company because inter alia hospital retains control_over the limited_liability_company serves charitable purposes according to rev activities of activities of the partners consistent with the treatment of partnerships for the purposes of the unrelated_business_income_tax under sec_512 code principle reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1 c -l c of the regulations activities of partnership for federal tax purposes are considered to be the activities of an exempt_organization that is an owner of the limited_liability_company when evaluating whether the exempt_organization is operated exclusively for exempt purposes within the meaning of sec_501 organization that is exempt under sec_501 the ruling notes that in light of the aggregation a partnership are often considered to be the a limited_liability_company treated as for federal tax purposes the aggregate treatment is also accordingly an of the code may form and of the thus the a a partnership for federal tax purposes and participate in a partnership including a limited_liability_company treated as meet the operational_test if participation in the partnership furthers its charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners sec_1 c -l e of the regulations provides in in furtherance of the organization’s exempt of the code although it operates a trade_or_business as part that an organization may meet the requirements of sec_501 a substantial part of its activities if the operation of such trade_or_business is purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business as defined in sec_513 existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in determining the sec_509 of the code excludes from the definition to perform the functions of is operated supervised or controlled by of private_foundation an organization which is at all times thereafter is operated exclusively for the benefit or to carry out the purposes of of one or more organizations described in sec_509 b with one or more organizations described in sec_509 and is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more sec_509 a or organizations a organized and in connection c or or or sec_1_509_a_-4 of the regulations states that in order to qualify a sec_509 operated for the benefit of carry out the purposes of one or more specific publicly supported organizations of the code an organization must be both organized and a supporting_organization under section both tests must be satisfied to perform the functions of or to sec_1_509_a_-4 of the regulations provides that in an organization described in section order to be classified a sec_509 relationships to its supported_organization an organization must stand in one of the designated it must either be i operated supervised or controlled by supervised or controlled in connection with or 19esgl iii operated in connection with one or more publicly supported organizations sec_1_509_a_-4 i of the regulations provides in a supporting_organization by one or more publicly part that each of the items operated by supervised by and controlled by as used in sec_509 b presupposes a substantial degree of direction over the policies programs and activities of supported organizations of these terms is comparable to that of a parent and subsidiary and accountable where the subsidiary is under the direction of or responsible to established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations the relationship required under any one the parent organization this relationship is sec_1_509_a_-4 ii of the regulations provides even though its governing that a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 b body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 b the benefit of one or more different publicly supported organizations within the meaning of sec_509 a if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations and be operated for only sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 c exempt under a and sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on are directly connected with the carrying on of the trade_or_business both computed with certain modifications less the allowable deductions that sec_512 of the code provides in relevant part if a trade_or_business regularly carried on by a that partnership of which an organization is trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income a member is an unrelated a qeulluss l9sol shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions connected with such gross_income sec_513 of the code provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the term however does not include any trade_or_business carried on by the organization primarily for the convenience of its members students patients officers or employees sec_1 513-i d of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code trade_or_business which produces the income is not substantially related other than through the production of funds purposes for which exemption is granted necessitates an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization’s exempt purposes if the conduct of the this requirement to the sec_1_513-1 of the regulations provides that in an exempt_purpose the size and extent of the determining whether activities contribute importantly to the accomplishment of activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve if such activities are in part related to exempt functions but are conducted on a larger scale than is reasonably necessary for the performance of such functions the activities in excess of the needs of the exempt functions will not be considered to contribute importantly to the accomplishment of any exempt_purpose of the organization sec_514 provides that in computing unrelated_business_taxable_income under sec_512 income from debt-financed_property shall be included as from unrelated_trade_or_business an item_of_gross_income derived sec_514 provides in general that the term debt-financed_property means any property which is held to produce income and with respect to which there is indebtedness as defined in sec_514 an acquisition a a qg ed ce sec_514 i a provides that the term debt-financed_property does not include any property of which substantially_all the use is substantially related to the performance of the exempt_function of the organization sec_1 b -1 b i of the regulations provides that in determining whether the use of property is substantially related to an organization’s exempt functions or purposes for purposes of sec_514 be applied the regulations under sec_513 should sec_1_514_b_-1l c of the regulations indicates by to an association of doctors for use as example that where an exempt hospital leases real_property owned a clinic the rents by it derived under such lease would not be included in computing unrelated_business_taxable_income if the clinic is substantially related to the carrying on of hospital functions sec_1 b -l c i of the regulations provides that property owned by an exempt_organization and used by a related exempt_organization or by an exempt_organization related to such related exempt_organization shall not be treated as debt-financed_property to the extent such property is used by either organization in furtherance of the purpose constituting the basis for its exemption under sec_501 sec_1 b -l c ii b of the regulations provides that two tax exempt_organizations are related to each other if one organization has control of the other organization within the meaning of paragraph e of sec_1 b -1 sec_514 of the code provides in relevant part that the term acquisition_indebtedness means with respect to debt-financed_property the unpaid amount of the indebtedness incurred by such organization in acquiring or improving such property d c j and the the activities of as provided in rev b j will be the same a limited_liability_company treated as the charitable and exempt purposes of a other nonstock entities after the creation of as prior to the creation of supra partnership for federal_income_tax purposes are considered to be an owner of the the activities of limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 organization may form and participate in a limited_liability_company which has not elected to be treated as a corporation for federal ta purposes and meet the an exempt_organization that is a sec_501 a partnership including rul a i99g i 9s operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners in contrast to revrul_98_15 both members of j will be thus after the formation of j entities that are exempt from tax pursuant to sec_501 so that the activities of j remain entirely in the control of these tax-exempt charities and j will benefit only exempt entities continue to promote the health of the community and otherwise accomplish their respective exempt purposes through the operation of j and the nonstock entities consistent with situation rev and b will continue to operate a hospital and provide hospital care consistent with the community benefit factors for exempt health care organizations described in rev the other nonstock entities will continue to further their exempt health care related purposes in conjunction with the activities of further after the formation of j each of a and b each will rul rul in j d to the extent the stock entities engage in trades_or_businesses that are not related to the exempt purposes of a and the nonstock entities the size and extent of such unrelated trades_or_businesses will be insignificant compared to the activities of a that are in furtherance of exempt purposes primary purposes of a meaning of sec_1 remain exempt charitable purposes b and the nonstock entities within the c -l e of the regulations will the nonstock entities and the stock entities accordingly the b therefore a the nonstock entities and b will continue to be organized and operated exclusively for exempt purposes furthermore because a and b are exempt_organizations and because any income or cash of j will be allocated as distributions only to a or b in accordance with the operating_agreement the creation and operation of j will not result in any private_inurement or private benefit the exempt purposes of a the nonstock entities and b will be furthered by a’s and b’s participation in j because their participation enables them to provide expanded and improved health care services to the community participation will not constitute an unrelated_trade_or_business to either a or b within the meaning of sec_513 and will not result in any of their respective assets being deemed unrelated debt-financed_property for purposes of sec_514 of the code furthermore the transfer of assets or funds among a accordingly such and the h tfo055 nonstock entities whether through j or directly will not constitute unrelated_business_taxable_income to any such entities as noted above b will participate in but not direct the s j a member in j b will not provide b will continue to promote the health of the operation of j through its appointment of some members of j’ board and has significant rights to approve a variety of fundamental transactions and activities of ancillary services such as corporate management to a nonstock entities or the stock entities as community in accordance with its exempt purposes the purposes of j specifically include furthering the tax-exempt purposes of members and the nonstock entities and enhancing the quality of health care and promoting the general health and well-being of the community c activities of j entities will further and be substantially related to b’s exempt purposes the furtherance of these exempt purposes through and e will constitute substantially_all of the the activities of j and the nonstock by its participation thus the its j f d accordingly pursuant to sec_512 any distribution received by a and b from the nonstock entities through j will not be considered unrelated_business_taxable_income after the creation of j a and h will continue to support c j f a will in turn currently and j will be after creation of in accordance with the operating and e within the meaning of sec_509 d a controls these beneficiary organizations by virtue of being the sole corporate member of each continue to control these beneficiary organizations based on the fact that a will appoint approximately percent of the members of the board_of j each nonstock entity agreement a will continue to provide management supervision monitoring review coordination and planning to a supported_organization named in its charter each of which is in addition h will continue to provide fundraising support to the c named in its charter to a and h in a‘s and h’s charters require that at least two of the members of their boards of directors serve on the boards of directors of c and d a and their boards serve on the boards of directors of e and f h will continue to maintain such integrated board representation after formation of j consistent with the ruling letters issued and that at least one member of a supported_organization and e each of which is the sole member of and f d f d the activities and operations of j will not be considered an unrelated_trade_or_business within the meaning of sec_513 a with respect to a or b j will be responsible for supervision o w c r r e oversight policy and planning of the nonstock entities and the stock entities will promote community health and related to the exempt purposes of a indeed j's corporate purposes require it of the exempt purposes of its members accordingly the activities and operations of thus will be substantially b and the nonstock entities in furtherance to act j therefore we rule as follows ruling sec_1 a’s and h‘s exempt status under sec_501 the code and the non-private foundation status of each under sec_509 will not be adversely affected by receive unrelated_business_taxable_income or debt-financed_income under sections with respect to and neither a nor h will have any of the following or be deemed to of a b c d e f the transfer of entities and or the stock entities to a and or h prior to the formation of j dollar_figure million from the nonstock j by a and b the formation of initial contributions to j by a and b pursuant to the contribution agreement a’s and b’s receipt of their respective membership interests in j making of future contributions by a or b the participation of in the operating_agreement in j as contemplated the making of the a and b to j the and the substitution of of each nonstock entity and as the sole stockholder of each stock entity j as the sole corporate member transfers of cash or assets from j to the nonstock entities or stock entities distributions of cash or assets from the nonstock entities to j and subsequent distributions of such cash or assets by j to a and b additional contributions of cash or assets from a or b to j b’s exempt status under sec_501 a non-private foundation as its status as under sec_509 a iii and b of the code a hospital of the 18o code will not be adversely affected by have or be deemed to receive unrelated_business_taxable_income or debt-financed_income under sec_511 through of the code with respect to the matters described in subparagraphs a through f above and it will not in ruling or s f's and be’ exempt status under section cc c g's exempt status under sec_501 c’s d's f’s and e’ status as non-private foundations under a hospital organizations under sec_170 a iii will not be adversely affected by entity will have or be deemed to receive unrelated_business_taxable_income or debt-financed_income under sec_511 through of the code with respect to the matters described in subparagraphs a through f in conclusion above a and c’s and d’s status as and no nonstock this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented applicability of any other sections of the code and regulations to your case in this letter we do not rule on the because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records rusfgi prilinder marvin friedlander chief exempt_organizations technical branch
